       Case: 1:19-cv-06655 Document #: 18 Filed: 07/01/20 Page 1 of 1 PageID #:85



                          UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Amanda E. Inskeep

Firm     Littler Mendelson, P.C.

Street Address 321 N. Clark Street, Suite 1100

City/State/Zip Code Chicago, Illinois 60654

Phone Number 312-372-5520

Email address ainskeep@littler.com

ARDC (Illinois State Bar members, only) 6303577

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                        Case Title                  Assigned Judge
20-cv-2289                         Owens v. Adams & Associates Pacold
20-cv-00824                        Milet v. Edward-Elmhurst Healthcare
                                                                  Norgle
19-cv-6655                         Drzymalla v. Belt Railway Company
                                                                 Norgle
19-cv-6189                         West v. Greyhound Lines, Inc. Kennelly
19-cv-7149                         Dirickson v. Intuitive Surgical   Rowland
19-cv-3397                         DeFreitas v. United Airlines      Leinenweber


 /s/Amanda E. Inskeep                                         7/1/2020
_______________________________                               _______________________
Signature of Attorney                                         Date


Rev. 01272016
